DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 27-28, 30, 31, 42-43, 45-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 27, the prior art does not teach or suggest the combination of wherein, inter alia, an apparatus comprising: a Universal Serial Bus (USB) interface circuitry to be coupled to a USB compliant device; and one or more ports to send one or more control signals to a bi-directional converter to cause the bi-directional converter to: provide power to the USB compliant device, receive power from the USB compliant device, provide a regulated power to a first device, wherein the bi-directional converter is coupled to a second device, and wherein the second device is to switch between a first node and second node to allow a first current to flow from the USB compliant device to the first device when the [[first]] one or more ports are to send the one or more control signals to the bi-directional converter to receive power from the USB compliant device.
Regarding claims 28, 30, and 31, the claims are dependent upon claim 27 and are therefore allowable.
Regarding claim 42, the prior art does not teach or suggest the combination of wherein inter alia, A method comprising: coupling a Universal Serial Bus (USB) interface circuitry to a USB compliant device: and sending one or more control signals to a bi-directional converter, via one or more ports, wherein the one or more control signals is to cause the bi-directional converter to: provide power to the USB compliant device, receive power from the USB compliant device, or provide a regulated power to a device, wherein the device is a first device, wherein the bi-directional converter is coupled to a second device, wherein the second device is to switch between a first node and second node to allow a first current to flow from the USB compliant device to the first device when the first one or more ports are to send one or more control signals to the bi-directional converter to receive power from the USB compliant device.
Regarding claims 43, 45, and 46, claims are dependent upon claim 42 and are therefore allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859